DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as authorizing a payment. 

Claims 1, 21, and 22 recite the limitations of: 
an application user interface for a respective application, 
wherein the application user interface includes a transaction affordance for requesting payment for activity associated with the respective application; 
while displaying the application user interface, detecting selection of the transaction affordance; 
and in response to detecting selection of the transaction affordance, a transaction user interface that includes concurrently displaying: 
transaction details for the activity associated with the respective application; 
and instructions to activate the hardware button of the device to authorize payment for the activity associated with the respective application. 

 As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an electronic device, a display, one or more input devices, a hardware button, one or more processors, a memory, one or more programs, a non-transitory computer readable storage medium, an application user interface; and they are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
displaying an application user interface;
displaying a transaction user interface;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic device, a display, one or more input devices, a hardware button, one or more processors, a memory, one or more programs, a non-transitory computer readable storage medium, an application user interface; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
displaying an application user interface;
displaying a transaction user interface;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0043], [0044], [0059], [0060], [0127], [0144], [0231], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-20 are directed to an abstract idea. Thus, the dependent claims 2-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mettler US Patent Application Publication No., 2012/0284185.
Regarding claims 1, 21, and 22 ;
(Claim 1) An electronic device, comprising: a display; one or more input devices; a hardware button; one or more processors; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
See Mettler [0028] FIG. 1 is a block diagram of a computer network that can be used to implement one or more embodiments of the present disclosure. System 100 includes a client device 106, a validation server 102 and a source processor 104. Validation server 102, source processor 104 and client device 106 communicate over one or more networks 108. 
[0029] In various examples, client device 106, validation server 102 and source processor 104 may be implemented using one or more computing devices as described hereinafter. In one example client device 106 may be a mobile device such as a smart phone, cell phone, personal digital assistant, hand held computer, laptop etc…. In FIG. 1, client device 106 includes a display 112 (e.g., liquid crystal display), one or more input/output (I/O) devices 114,…
[0030] I/O devices 114 can include commonly known inputs such as side input elements (e.g., rotary switches), face mounted input elements such as buttons, multi-key keyboards, or other manual input elements. In one example, I/O devices 114 may include display 112, such as where display 112 is a touch screen device capable of receiving manual input as well as providing visual output.

displaying, on the display, an application user interface for a respective application, wherein the application user interface includes a transaction affordance for requesting payment for activity associated with the respective application; 
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

while displaying the application user interface, detecting, via the one or more input devices, selection of the transaction affordance; 
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

and in response to detecting selection of the transaction affordance, displaying a transaction user interface that includes concurrently displaying: transaction details for the activity associated with the respective application; 
See Mettler [0035] If the source 152 of financial information is validated by the capture processor 140, a request to further process the financial transaction is transmitted from the client device 106 to validation server 102 over network(s) 108. The request includes at least one of the images that was validated as containing a viable source of financial information. The request may also include information related to the financial transaction for which the images 150 were captured. For example, the amount of the financial transaction and an identification of the payee receiving the transaction amount may be transmitted with the request. Further transactional metadata as described below may be sent as well.
 
and instructions to activate the hardware button of the device to authorize payment for the activity associated with the respective application.  
See Mettler [0056] If the financial information is validated, a transaction request is sent from the validation server 102 to source processor 104 at step 216. The transaction request at step 216 is a traditional credit card authorization and/or processing request in one example. The amount, payee, and financial information of the payor's account as determined from source 152 is passed to the source processor with a request to authorize and/or process the transaction. At step 218, the source processor authorizes and/or processes the transaction. The source processor will first authenticate the financial information to determine if it indicates an authentic credit card account. If the financial information is authentic, the processor will determine whether the account is authorized for the transaction. Source processor 104 may fully process the transaction at step 218 in one example or only authorize the transaction.

Regarding claim 2;
(Claim 2) The electronic device of claim 1, wherein the transaction affordance displayed in the application user interface for the respective application is provided by a payment application of the electronic device that is different from the respective application.  
See Mettler [0011] FIG. 3 is a block diagram of a client device and a graphical user interface for initiating an image-based transaction from a third party application in one embodiment.
[0040] If the financial information indicated by the source is determined to be valid, validation manager 160 can issue a transaction request to source processor 104. The request may be to authorize the requested transaction or a request to both authorize and process the transaction. The source processor typically includes an authentication and authorization processor 172 that utilizes an account database 174 to authenticate accounts and authorize transactions. If the financial information and transaction are not authenticated and authorized, a response is returned to validation server 102, which returns a corresponding response to the client device 106. The response from the source processor and validation server may indicate that the financial information could not be authenticated or that the transaction could not be authorized. Source processor 104 is used broadly in the present context and includes card issuers, card processors, card aggregators, acquirers, third party processors, internet payment service providers (IPSP), independent sales organizations, and other parties that may be involved in processing financial transactions across computer networks  

Regarding claim 3;
(Claim 3) The electronic device of claim 1, wherein the transaction affordance that, when activated, triggers display of the transaction user interface, is provided by the respective application.  
See Mettler [0044] In one embodiment, client device 106 also includes a source manager 142 and database 144 of pre-acquired financial information from one or more physical sources. Each record 146 in database 144 corresponds to a physical source of information and contains financial information previously acquired from the source. The pre-acquired information may be obtained using image-processing as described herein, or from manual entry by a user using an interface provided by manager 142 for example

Regarding claim 4;
(Claim 4) The electronic device of claim 1, wherein the respective application is a third-party application.  
See Mettler [0044] In one embodiment, client device 106 also includes a source manager 142 and database 144 of pre-acquired financial information from one or more physical sources. Each record 146 in database 144 corresponds to a physical source of information and contains financial information previously acquired from the source. The pre-acquired information may be obtained using image-processing as described herein, or from manual entry by a user using an interface provided by manager 142 for example….
[0040] If the financial information indicated by the source is determined to be valid, validation manager 160 can issue a transaction request to source processor 104. The request may be to authorize the requested transaction or a request to both authorize and process the transaction. The source processor typically includes an authentication and authorization processor 172 that utilizes an account database 174 to authenticate accounts and authorize transactions. If the financial information and transaction are not authenticated and authorized, a response is returned to validation server 102, which returns a corresponding response to the client device 106. The response from the source processor and validation server may indicate that the financial information could not be authenticated or that the transaction could not be authorized. Source processor 104 is used broadly in the present context and includes card issuers, card processors, card aggregators, acquirers, third party processors, internet payment service providers (IPSP), independent sales organizations, and other parties that may be involved in processing financial transactions across computer networks  


Regarding claim 5;
(Claim 5) The electronic device of claim 1, wherein the activity associated with the respective application includes one or more of: a request for transportation, a request for ride sharing, purchasing a service, purchasing a product, and conducting a peer-to-peer transaction.  
See Mettler [0046] A credit card-based transaction is initiated at step 202. In FIG. 2, the transaction is initiated by an application executing on client device 106. Transactions may be initiated by any type of application where purchases using physical sources of financial information are utilized. By way of non-limiting example, games, internet browsers, utilities, tools, and the like are all well known in some instances to be enabled to facilitate transactions between users of the application and the provider of the application or a third party. Consider a user utilizing a web browser to add items to a virtual shopping cart at an online retailer offering goods or services for purchase. A financial transaction may be initiated to complete the purchase of the goods or services. The retailer may offer the user the option of providing payment using credit card information. In accordance with one embodiment, an option to capture the credit card information using image-based processing can be provided. In one example, a software development kit (SDK) is provided so that any number and type of applications 132 can seamlessly interface with the capture processor to provide image capture and processing for source-based financial transactions.

Regarding claim 6;
(Claim 6) The electronic device of claim 1, wherein the transaction details include information about a cost of the activity.  
See Mettler See Mettler [0035] If the source 152 of financial information is validated by the capture processor 140, a request to further process the financial transaction is transmitted from the client device 106 to validation server 102 over network(s) 108. The request includes at least one of the images that was validated as containing a viable source of financial information. The request may also include information related to the financial transaction for which the images 150 were captured. For example, the amount of the financial transaction and an identification of the payee receiving the transaction amount may be transmitted with the request. Further transactional metadata as described below may be sent as well.
 

Regarding claim 8;
(Claim 8) The electronic device of claim 1, wherein displaying the transaction user interface further includes displaying a graphical representation of a payment account with which payment will be made if authorization to proceed with the payment transaction is received.  
See Mettler [0046] A credit card-based transaction is initiated at step 202. In FIG. 2, the transaction is initiated by an application executing on client device 106. Transactions may be initiated by any type of application where purchases using physical sources of financial information are utilized. By way of non-limiting example, games, internet browsers, utilities, tools, and the like are all well known in some instances to be enabled to facilitate transactions between users of the application and the provider of the application or a third party. Consider a user utilizing a web browser to add items to a virtual shopping cart at an online retailer offering goods or services for purchase. A financial transaction may be initiated to complete the purchase of the goods or services. The retailer may offer the user the option of providing payment using credit card information. In accordance with one embodiment, an option to capture the credit card information using image-based processing can be provided. In one example, a software development kit (SDK) is provided so that any number and type of applications 132 can seamlessly interface with the capture processor to provide image capture and processing for source-based financial transactions.

Regarding claim 9;
(Claim 9) The electronic device of claim 1, further comprising: while displaying the transaction user interface that includes the transaction details and the instructions to activate the hardware button, receiving input, via the one or more input devices, corresponding to an instruction to scroll the transaction user interface; 
See Mettler [0030] I/O devices 114 can include commonly known inputs such as side input elements (e.g., rotary switches), face mounted input elements such as buttons, multi-key keyboards, or other manual input elements. In one example, I/O devices 114 may include display 112, such as where display 112 is a touch screen device capable of receiving manual input as well as providing visual output.

and in response to receiving the input corresponding to the instruction to scroll the transaction user interface: displaying additional transaction details for the activity associated with the respective application.  
See Mettler [0030] I/O devices 114 can include commonly known inputs such as side input elements (e.g., rotary switches), face mounted input elements such as buttons, multi-key keyboards, or other manual input elements. In one example, I/O devices 114 may include display 112, such as where display 112 is a touch screen device capable of receiving manual input as well as providing visual output.
See Figures 3-6

Regarding claim 12;
(Claim 12) The electronic device of claim 9, further comprising: while displaying the additional transaction details, detecting, via the one or more input devices, selection of a first detail of the additional transaction details;
See Mettler [0046] A credit card-based transaction is initiated at step 202. In FIG. 2, the transaction is initiated by an application executing on client device 106. Transactions may be initiated by any type of application where purchases using physical sources of financial information are utilized. By way of non-limiting example, games, internet browsers, utilities, tools, and the like are all well known in some instances to be enabled to facilitate transactions between users of the application and the provider of the application or a third party. Consider a user utilizing a web browser to add items to a virtual shopping cart at an online retailer offering goods or services for purchase. A financial transaction may be initiated to complete the purchase of the goods or services. The retailer may offer the user the option of providing payment using credit card information. In accordance with one embodiment, an option to capture the credit card information using image-based processing can be provided. In one example, a software development kit (SDK) is provided so that any number and type of applications 132 can seamlessly interface with the capture processor to provide image capture and processing for source-based financial transactions.


and in response to detecting selection of the first detail of the additional transaction details, displaying one or more options for the first detail.  
See Mettler [0046] A credit card-based transaction is initiated at step 202. In FIG. 2, the transaction is initiated by an application executing on client device 106. Transactions may be initiated by any type of application where purchases using physical sources of financial information are utilized. By way of non-limiting example, games, internet browsers, utilities, tools, and the like are all well known in some instances to be enabled to facilitate transactions between users of the application and the provider of the application or a third party. Consider a user utilizing a web browser to add items to a virtual shopping cart at an online retailer offering goods or services for purchase. A financial transaction may be initiated to complete the purchase of the goods or services. The retailer may offer the user the option of providing payment using credit card information. In accordance with one embodiment, an option to capture the credit card information using image-based processing can be provided. In one example, a software development kit (SDK) is provided so that any number and type of applications 132 can seamlessly interface with the capture processor to provide image capture and processing for source-based financial transactions.

Regarding claim 13;
(Claim 13) The electronic device of claim 1, further comprising: in accordance with the transaction user interface being displayed: monitoring the hardware button for activation; 
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

detecting activation of the hardware button; 
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

and in response to detecting activation of the hardware button, in accordance with a determination that the activation of the hardware button meets transaction authorization criteria, proceeding with a transaction for the activity.  
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

Regarding claim 18;
(Claim 18) The electronic device of claim 1, further comprising: receiving user input, via the one or more input devices, corresponding to an instruction to select a payment account from among a plurality of payment accounts of an electronic wallet of the electronic device;
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

and in response to detecting the user input corresponding to the instruction to select the payment account from among a plurality of payment accounts, selecting the payment account for use in the transaction for the activity.  
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

Regarding claim 19;
(Claim 19) The electronic device of claim 1, wherein displaying the transaction user interface includes replacing a displayed system user interface element with an indication of payment.  
See Mettler [0058] Validation server 102 receives the response at step 220 and provides a corresponding response to the client device at step 222. Capture processor 140 then responds to application 132 indicating the status of the transaction request at step 224. In one example, the capture processor 140 displays a client authorization screen at step 226. At step 226, the capture processor may receive a signature from the user of the client device, indicating their authorization of the transaction. This information can be sent to validation server 102 in one example. Step 224 is optional. In one example, if the credit card is authorized for the transaction and the transaction is processed a simple indication can be provided to the user that the transaction has completed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Gervais, US Patent Application Publication No., 2015/0262183.
Regarding claim 7;
(Claim 7) The electronic device of claim 1, in accordance with a determination that the activity has a variable cost, the transaction details include an indication that the activity has a variable cost.  
The primary reference, in the business of payments, teaches determining the cost of an item. It does not explicitly teach a determination that the activity has a variable cost, the transaction details include an indication that the activity has a variable cost.

Gervais, in the business of payments, teaches a determination that the activity has a variable cost, the transaction details include an indication that the activity has a variable cost.
See Gervaise [0052] In other embodiments, system 140 may determine a transfer amount as a variable amount.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the price of the primary reference, the ability to determine the price is a variable amount as taught by Gervais since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for variable cost increases the types of transactions that may be processed..

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Yarbrough, US Patent Application Publication No., 2015/0242837.
Regarding claim 10;
(Claim 10) The electronic device of claim 9, wherein: the instructions to activate the hardware button are displayed at a location on the display that is determined based on a location of the hardware button; 
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.


displaying additional transaction details for the activity associated with the respective application includes: 
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

foregoing scrolling the instructions to activate the hardware button; and scrolling the additional transaction details onto the display.  
The primary reference, in the business of transaction interfaces, teaches an interface. It does not explicitly teach foregoing scrolling the instructions to activate the hardware button; and scrolling the additional transaction details onto the display.

Yarbrough, in the business of interfaces, teaches foregoing scrolling the instructions to activate the hardware button; and scrolling the additional transaction details onto the display.
See Yarbrough [0036] Wearable device 102 may include a touch screen display 104. Display 104 may display information sent from user device 110. User operations and inputs on display 104 may be sent from wearable device 102 to user device 110. For example, user 105 may press or swipe on display 104 to navigate among different pages of information or functions displayed on display 104. In an embodiment, physical buttons may be provided on wearable device 102 to receive user 105's input to operate wearable device 102. Wearable device 102 may be waterproof, such that user 105 may operate wearable device 102 under water. Thus, user 105 may use wearable device 102 to indirectly implement various functions of user device 110, such as making/receiving payments, when user 105 is wearing wearable device 102 under water or in other conditions not suitable for user device 110.
[0067] FIG. 11 illustrates a user interface navigation flow chart showing various functions displayed on a wearable device according to one embodiment. Home screen 1101 may display a logo of the payment service provider. If user 105 swipes left, an account summary of user 105 at the payment service provider may be displayed on screen 1102. If user 105 swipes left once more, transaction activities may be displayed on screen 1103. User 105 may scroll down/swipe up to view more transactions displayed on screens 1106-1110 showing various payments at various merchants. For example, payments to merchants, such as Target, Walmart, Cafe 17, and Starbucks, are shown in negative amounts. Payments received, such as payment received from Richard Marc, are shown in positive amounts.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the interface of the primary reference, the ability to scroll through the interface as taught by Yarbrough since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for scrolling increases the usability of the interface.

Regarding claim 11;
(Claim 11) The electronic device of claim 9, wherein displaying additional transaction details for the activity associated with the respective application includes: 
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.
[0035] If the source 152 of financial information is validated by the capture processor 140, a request to further process the financial transaction is transmitted from the client device 106 to validation server 102 over network(s) 108. The request includes at least one of the images that was validated as containing a viable source of financial information. The request may also include information related to the financial transaction for which the images 150 were captured. For example, the amount of the financial transaction and an identification of the payee receiving the transaction amount may be transmitted with the request. Further transactional metadata as described below may be sent as well.

scrolling the additional transaction details onto the display such that the additional transaction details obscure the instructions to activate the hardware button.  
The primary reference, in the business of transaction interfaces, teaches an interface. It does not explicitly teach scrolling the additional transaction details onto the display such that the additional transaction details obscure the instructions to activate the hardware button.

Yarbrough, in the business of interfaces, teaches foregoing scrolling the instructions to activate the hardware button; and scrolling the additional transaction details onto the display.
See Yarbrough [0036] Wearable device 102 may include a touch screen display 104. Display 104 may display information sent from user device 110. User operations and inputs on display 104 may be sent from wearable device 102 to user device 110. For example, user 105 may press or swipe on display 104 to navigate among different pages of information or functions displayed on display 104. In an embodiment, physical buttons may be provided on wearable device 102 to receive user 105's input to operate wearable device 102. Wearable device 102 may be waterproof, such that user 105 may operate wearable device 102 under water. Thus, user 105 may use wearable device 102 to indirectly implement various functions of user device 110, such as making/receiving payments, when user 105 is wearing wearable device 102 under water or in other conditions not suitable for user device 110.
[0067] FIG. 11 illustrates a user interface navigation flow chart showing various functions displayed on a wearable device according to one embodiment. Home screen 1101 may display a logo of the payment service provider. If user 105 swipes left, an account summary of user 105 at the payment service provider may be displayed on screen 1102. If user 105 swipes left once more, transaction activities may be displayed on screen 1103. User 105 may scroll down/swipe up to view more transactions displayed on screens 1106-1110 showing various payments at various merchants. For example, payments to merchants, such as Target, Walmart, Cafe 17, and Starbucks, are shown in negative amounts. Payments received, such as payment received from Richard Marc, are shown in positive amounts.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the interface of the primary reference, the ability to scroll through the interface as taught by Yarbrough since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for scrolling increases the usability of the interface.

Regarding claim 20;
(Claim 20) The electronic device of claim 14, wherein: proceeding with the transaction for the activity includes: requesting a passcode; detecting, via the one or more input devices, the passcode; and transmitting the passcode for processing the transaction.
The primary reference, in the business of transactions, teaches a financial transaction. It does not explicitly teach wherein: proceeding with the transaction for the activity includes: requesting a passcode; detecting, via the one or more input devices, the passcode; and transmitting the passcode for processing the transaction.

Yarbrough, in the business of transactions, teaches wherein: proceeding with the transaction for the activity includes: requesting a passcode; detecting, via the one or more input devices, the passcode; and transmitting the passcode for processing the transaction.
See Yarbrough [0062] FIG. 8 illustrates various screens for various functions displayed on a wearable device according to one embodiment. As shown on Screens 801 and 802, a number may be displayed along an upper right corner of the logo of the payment service provider to indicate the number of new or unread notifications for user 105. Screen 803 displays an account summary of user 105's payment account including recent transactions. Password or PIN may be required on screen 804 to view other information. Screen 805 displays a notification that user 105 has received $125 from a friend. Screen 806 notifies user 105 of nearby offers including a number of offers displayed at an upper right corner of the screen. Screen 807 notifies that user 105 is checked in at a Starbucks store. Further, wearable device 102 may vibrate to indicate that user 105 is automatically checked in and payment may be made. If payment is made, screen 808 may be displayed to indicate that a payment is made via wearable device 102.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the interface of the primary reference, the ability to request a password/PIN as taught by Yarbrough since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for a password/PIN increases the security of the transaction.

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Breitling , US Patent No., 7,370,244.
Regarding claim 14;
(Claim 14) The electronic device of claim 1, further comprising: detecting activation of the hardware button;
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

and in response to detecting activation of the hardware button:
See Mettler [0047] FIG. 3 is a block diagram depicting client device 106 and a graphical user interface (GUI) that may be provided to initiate a credit card transaction using an internet browser application for example. GUI 302 includes a shopping cart 308 having a list of items that the user has added for purchase. An option to make payment using a credit card and to enter the credit card information manually is provided by button 304. In response to selection of button 304 by the user, the application may provide a form-based page for the user to type or otherwise enter the credit card information. An option to make payment using a credit card and to automatically capture the credit card information using image-based capture is provided by button 306.

in accordance with a determination that transaction processing criteria have been met, including a criterion that there is no error with the transaction parameters, proceeding with a transaction for the activity; 
See Mettler [0056] If the financial information is validated, a transaction request is sent from the validation server 102 to source processor 104 at step 216. The transaction request at step 216 is a traditional credit card authorization and/or processing request in one example. The amount, payee, and financial information of the payor's account as determined from source 152 is passed to the source processor with a request to authorize and/or process the transaction. At step 218, the source processor authorizes and/or processes the transaction. The source processor will first authenticate the financial information to determine if it indicates an authentic credit card account. If the financial information is authentic, the processor will determine whether the account is authorized for the transaction. Source processor 104 may fully process the transaction at step 218 in one example or only authorize the transaction.

and in accordance with a determination that there is an error with the transaction parameters, displaying, on the display, an error notification indicating that an error has been detected instead of proceeding with the transaction.  
The primary reference, in the business of interfaces, teaches a transaction interface. It does not explicitly teach in accordance with a determination that there is an error with the transaction parameters, displaying, on the display, an error notification indicating that an error has been detected instead of proceeding with the transaction.

Breitling, in the business of interfaces, teaches in accordance with a determination that there is an error with the transaction parameters, displaying, on the display, an error notification indicating that an error has been detected instead of proceeding with the transaction.
See Breitling [Column 1, lines 25-29] One approach to handling errors in received data is for the receiving system to send the data back to the sending system, often with an indication that an error has been detected by the receiving system. However, a user of the sending system may not be capable of understanding or correcting the error. This may be particularly true when correcting the error requires a change to be made on the receiving system.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the interface of the primary reference, the ability to indicate there is an error as taught by Breitling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes detecting and notifying about errors allows a transaction to actually occur.

Regarding claim 15;
(Claim 15) The electronic device of claim 14, further comprising: in accordance with the determination that there is an error with the transaction parameters, receiving user input, via the one or more input devices, at the electronic device; 
The primary reference, in the business of interfaces, teaches a transaction interface. It does not explicitly teach in accordance with the determination that there is an error with the transaction parameters, receiving user input, via the one or more input devices, at the electronic device.

Breitling, in the business of interfaces, teaches in accordance with the determination that there is an error with the transaction parameters, receiving user input, via the one or more input devices, at the electronic device.
See Breitling [Column 2, lines 4-7] In some cases, the error may be corrected within the financial application, and the error and the associated information from the logistics application are saved for later processing at the financial application. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the interface of the primary reference, the ability to fix the error as taught by Breitling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for the fixing of the error allows the transaction to proceed.

and in response to receiving the user input at the electronic device, modifying the transaction parameters based on the user input.  
The primary reference, in the business of interfaces, teaches a transaction interface. It does not explicitly teach and in response to receiving the user input at the electronic device, modifying the transaction parameters based on the user input.

Breitling, in the business of interfaces, teaches and in response to receiving the user input at the electronic device, modifying the transaction parameters based on the user input.
See Breitling [Column 2, lines 4-7] In some cases, the error may be corrected within the financial application, and the error and the associated information from the logistics application are saved for later processing at the financial application. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the interface of the primary reference, the ability to fix the error as taught by Breitling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing for the fixing of the error allows the transaction to proceed.

Regarding claim 17;
(Claim 17) The electronic device of claim 14, wherein displaying, on the display, the error notification indicating that an error has been detected includes: replacing display of the instructions to activate the hardware button with display of the error notification.  
The primary reference, in the business of interfaces, teaches a transaction interface. It does not explicitly teach wherein displaying, on the display, the error notification indicating that an error has been detected includes: replacing display of the instructions to activate the hardware button with display of the error notification.

Breitling, in the business of interfaces, teaches wherein displaying, on the display, the error notification indicating that an error has been detected includes: replacing display of the instructions to activate the hardware button with display of the error notification.
See Breitling [Column 1, lines 37-41] When data received by the financial system does not pass the data consistency checks, an error occurs in the financial system and a message describing the error and/or the received data is returned to the sales system for error handling.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the interface of the primary reference, the ability to notify there is an error as taught by Breitling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes error notification allows a user the ability to correct the error.

PRIOR ART
Examiner has conducted a prior art search regarding claim 16 and was unable to find art. In view of this claim, Examiner will not provide an art rejection at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693